       Case: 1:20-cv-01107 Document #: 1 Filed: 02/14/20 Page 1 of 4 PageID #:1




3968.mgp
                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JANICE L. SCHIMMEL,                         )
                                            )
               Plaintiff,                   )
                                            )
       vs.                                  )      Case No. 20-cv-1107
                                            )
DANIEL J. CARPENTER and                     )
DAN CARPENTER TRUCKING, LLC,                )
                                            )
               Defendants.                  )

                                  NOTICE OF REMOVAL

       Defendants DANIEL CARPENTER and DAN CARPENTER TRUCKING, LLC, by

their attorneys HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC, pursuant to 28

U.S.C. §§1332, 1441 and 1446, hereby submit their Notice of Removal, and in support thereof,

state as follows:

       1.      On December 30, 2019, plaintiff Janice L. Schimmel (“Schimmel”) commenced

this action by filing her Complaint at Law, Jury Demand and Affidavit on damages (Exhibit 1

hereto) in the Circuit Court of Cook County, Illinois. In sum, Schimmel seeks to recover

damages based upon her allegations of bodily injuries arising from a motor vehicle accident

negligently caused by defendants on January 2, 2018 in Cook County, Illinois.

       2.      Plaintiff’s attorney emailed a copy of the Complaint to defense counsel on

January 22, 2020. Pursuant to defense counsel’s agreement to accept service of process on

defendants’ behalf, on February 11, 2020 plaintiff’s attorney also emailed individual summonses

addressed to each defendant. Each summons is dated February 11, 2020. See Exhibits 2 and 3

hereto. Accordingly, this Notice of Removal is timely.
       Case: 1:20-cv-01107 Document #: 1 Filed: 02/14/20 Page 2 of 4 PageID #:2




       3.      Defendants have not filed an appearance or any other responsive pleadings with

the Clerk of the Circuit Court of Cook County, Illinois.

       4.      At all times relevant, defendant Daniel Carpenter has resided and maintained his

domicile in Wisconsin. At present and going forward, Daniel Carpenter considers himself to be

a resident of and domiciled in the State of Wisconsin. See Affidavit of Daniel Carpenter; Exhibit

4 hereto.

       5.      At all times relevant, defendant Dan Carpenter Trucking, LLC has been a

Wisconsin LLC and has maintained its headquarters, principal place of business, and registered

agent office in the State of Wisconsin. Defendant Daniel Carpenter is the sole member of Dan

Carpenter Trucking, LLC and its registered agent. See Exhibit 4 hereto.

       6.      Because plaintiff Schimmel’s complaint does not allege her individual residence

or domicile, defendants retained a licensed investigator to search and verify this information.

Based upon his searches, the investigator has concluded that Schimmel has resided continuously

at 12204 Arlington Drive, Huntley, Illinois 60142 since before the January 2, 2018 subject

occurrence to the present. Accordingly, defendants submit Schimmel is a citizen and resident of

Illinois and is domiciled in Illinois for purposes of diversity jurisdiction. See Affidavit of Corey

Fertel; Exhibit 5 hereto.

       7.      Based on the foregoing, there is complete diversity among the parties and this is

an action between citizens of different states.

       8.      Schimmel’s Complaint contains an open prayer for damages “in excess of the

jurisdictional limits of the Law Division of the Circuit Court of Cook County, Illinois” and is

supported by an Affidavit on damages executed by her attorney pursuant to Illinois S.Ct. Rule

222(b). This affidavit states, “[t]he total money damages sought by Plaintiff exceed $50,000.00,




                                                  2
      Case: 1:20-cv-01107 Document #: 1 Filed: 02/14/20 Page 3 of 4 PageID #:3




exclusive of interest and costs.” See Exhibit 1 hereto. S.Ct. Rule 222(b) requires plaintiffs

seeking money damages to state via affidavit whether such claimed damages exceed $50,000.

       9.      In her Complaint, Schimmel alleges she has sustained personal and pecuniary

injuries. Defendants anticipate that at trial plaintiff will ask jurors to award damages based upon

her claimed medical bills and any lost wages, plus the individual elements of loss of a normal life

experienced and reasonably certain to be experienced in the future and her past and future pain

and suffering (see I.P.I. 30.04.01, 30.05, 30.06 and 30.07).

       10.     Defense counsel has reviewed a Consolidated Statement of Benefits received

from plaintiff’s health insurer. Counsel understands that this Statement itemizes various medical

claims the health insurer has processed regarding plaintiff’s alleged injuries. According to this

Statement, the billed medical charges total approximately $29,600. The most recent date of

service listed in this Statement is from November 2018. Therefore, it is currently undetermined

whether this Statement includes all medical bills plaintiff is expected to claim in this suit or if

there are additional amounts.      Based upon the available damages information, there is a

reasonable probability that the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs. See Affidavit of Attorney Mark G. Poulakidas (Exhibit 6 hereto).

       11.     Diversity jurisdiction exists and it is requested that this Honorable Court remove

the instant action from the Circuit Court of Cook County, Illinois to the United States District

Court for the Northern District of Illinois. Copies of this Notice of Removal have been served

upon plaintiff’s attorneys and the Clerk of the Circuit Court of Cook County, Illinois.

       WHEREFORE,         defendants    DANIEL       CARPENTER        and   DAN     CARPENTER

TRUCKING, LLC respectfully request that this Honorable Court remove the instant action from

the Circuit Court of Cook County, Illinois to the United States District Court for the Northern




                                                 3
       Case: 1:20-cv-01107 Document #: 1 Filed: 02/14/20 Page 4 of 4 PageID #:4




District of Illinois, and enter such other and further relief as this Court deems just.

                                               Respectfully submitted,

                                               HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC

                                               /s/Mark G. Poulakidas


Mark G. Poulakidas (mpoulakidas@hskolaw.com) (evieyra@hskolaw.com)
John B. Racanelli (jracanelli@hskolaw.com)
HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC
Attorneys for Defendants
200 West Adams Street, Suite 2175
Chicago, Illinois 60606
Tel. 312-332-6644
Fax 312-332-6655




                                                  4
